DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 9370823 in view of Lynch US 20070081318.

Regarding claim 1, Wang discloses a mid-frame member (20/40 in Fig. 3 and 4) comprising; 
a first planar component (20 in Fig. 3) comprising a plurality of first trapezoid-shaped grooves (grooves between adjacent 24 shown in Fig. 3) formed along an inner perimeter of the first planar component (20 as depicted in Fig. 3) in a plane of the first planar component (20), 
the first planar component (20) being formed of a first metal of aluminum or alloy thereof (see Col.2 ln. 5); and 
40 in Fig. 3) comprising a plurality of second trapezoid-shaped grooves (grooves between adjacent 45 shown in Fig. 3) formed along an outer perimeter of the second planar component (40 as depicted in Fig. 3) in a plane of the second planar component (40), 
the second planar component (40) being formed of a second metal of magnesium or an alloy thereof (see Col. 2 ln. 31-32), 
wherein a crest (crest between adjacent grooves 45 shown in Fig. 3) between adjacent second trapezoid-shaped grooves (grooves between adjacent 45) in the second planar component (40) cooperates with a first trapezoid-shaped groove (grooves between adjacent 24) in the first planar component (20) to form a plurality of dovetail joints between the first planar component (20) and the second planar component (40), when joined the first planar component (20) is perimetrically outside the second planar component (40 as depicted in Fig. 3).
Wang does not explicitly disclose a coupling element to align and tie together the first planar component to the second planar component.
However, Lynch US 20070081318 discloses a coupling element (316 in Fig. 3) to align and tie together a first planar component (304 in Fig. 3) to a second planar component (306 in Fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Wang further comprise a coupling element that align and tie together the first planar component to the second planar component, as taught by Lynch, in order to further secure the components to each other.

Regarding claim 3, Wang in view of Lynch discloses the mid-frame member as claimed in claim 1, wherein the coupling element (316 of Lynch) longitudinally extending along the plane of one of the first planar component (304 of Lynch/20 of Wang) and of the second planar component (306 of Lynch/40 of Wang) to join the first planar component (304 of Lynch/20 of Wang) and the second planar component (306 of Lynch/40 of Wang).

Regarding claim 4, Wang in view of Lynch discloses the mid-frame member as claimed in claim 3, wherein the coupling element (316 of Lynch) is fitted into a cavity (cavity of 306 receiving 316 as depicted in Fig. 3 of Lynch) of the second planar component (306 of Lynch).
Wang in view of Lynch do not explicitly disclose the coupling element (136 of Wang2) is formed integrally with the first planar component.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the coupling element formed integrally with the first planar component, in order to reduce the use of assembly tools, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965).

Regarding claim 5, Wang in view of Lynch discloses the mid-frame member as claimed in claim 3.

However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the desired material and have the coupling element formed of a third metal different from the first metal and the second metal, in order to provide stronger coupling, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 16, Wang in view of Lynch discloses the mid-frame member as claimed in claim 1, wherein the coupling element (pin 316 of Lynch see [0020]) is fitted into a cavity (cavity of 304 receiving 316 as depicted in Fig. 3 of Lynch) of the first planar component (304 of Lynch), the first planar component (20 of Wang) and the second planar component (40 of Wang) when joined form the mid-frame member (20/40 of Wang) to form a support structure that is part of a frame (inherent frame of the electronic device which would include 20/40 and also a back cover and display panel of Wang) for an electronic device (electronic device not shown see abstract; the mid-frame 20/40 is a metallic housing of the electronic device and as depicted in Fig. 4 of Wang, it lacks a top and bottom cover and while not explicitly described, it includes top and bottom steps/recesses in Fig. 4 of Wang, that would support a display portion and a back cover respectfully; thereby positioning the mid-frame between the display portion and the back cover and forming a support structure that would be part of the frame for the electronic device; similar to Yoo US 20170255050 Fig. 4).

However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the coupling element formed integrally with the second planar component, in order to reduce the use of assembly tools, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the thickness of the second or first planar component of Wang such that the thickness of the first planar component is about 0.5 millimeters and a thickness of the second planar component is higher compared to a thickness of the first planar component, in order to reduce overall size and provide desired durability, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 18, Wang in view of Lynch discloses the mid-frame member as claimed in claim 1, wherein the coupling element (316 of Lynch) is a rivet (see [0020] of Lynch).

Regarding claim 6, Wang discloses a device comprising: 
a mid-frame member (100 in Fig. 3) comprising, 
a first planar component (20 in Fig. 3) comprising a plurality of first trapezoid-shaped grooves (grooves between adjacent 24 shown in Fig. 3) formed along an inner perimeter of the first planar component (20) in a plane of the first planar component (20 as depicted in Fig. 3), the first planar component (20) being formed of a first metal of aluminum or alloy thereof (see Col.2 ln. 5); 
a second planar component (40 in Fig. 3) comprising a plurality of second trapezoid-shaped grooves (grooves between adjacent 45 shown in Fig. 3) formed along an outer perimeter of the second planar component (40) in a plane of the second planar component (40), the second planar component (40) being formed of a second metal of magnesium or an alloy thereof (see Col. 2 ln. 31-32), 
wherein each crest (crest of 142 shown in Fig. 3) between adjacent second trapezoid-shaped grooves (grooves between adjacent 45) in the second planar component (40) cooperates with a first trapezoid-shaped groove (grooves between adjacent 24) in the first planar component (20) to form a plurality of dovetail joints between the first planar component (20) and the second planar component (40), when joined the first planar component (20) is perimetrically outside the second planar component (40 as depicted in Fig. 3).
Wang does not explicitly disclose a coupling element to align and tie together the first planar component to the second planar component and is longitudinally extending along the plane of the first planar component and the plane of the second planar component to join the first planar component and the second planar component.
316 in Fig. 3) to align and tie together a first planar component (304 in Fig. 3) to a second planar component (306 in Fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Wang further comprise a coupling element that aligns and ties together the first planar component to the second planar component and that is longitudinally extending along the plane of the first planar component and the plane of the second planar component to join the first planar component and the second planar component, as taught by Lynch, in order to further secure the components to each other.

Regarding claim 8, Wang in view of Lynch discloses the device as claimed in claim 6, wherein the coupling element (316 of Lynch) is fitted into a cavity (cavity of 306 receiving 316 as depicted in Fig. 3 of Lynch) of the second planar component (306 of Lynch).
Wang in view of Lynch do not explicitly disclose that the coupling element (136 of Wang2) is formed integrally with the first planar component.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the coupling element formed integrally with the first planar component, in order to reduce the use of assembly tools, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965).

Regarding claim 9, Wang in view of Lynch discloses the device as claimed in claim 6, wherein the coupling element (316 of Lynch) is separate from the first planar component (304 of Lynch) and the second planar component (306 of Lynch).
Wang in view of Lynch does not explicitly disclose that the coupling element being formed of a third metal different from the first metal and the second metal.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the desired material and have the coupling element being formed of a third metal different from the first metal and the second metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 17, Wang in view of Lynch discloses the device as claimed in claim 6, wherein the coupling element (pin 316 of Lynch see [0020]) is fitted into a cavity (cavity of 304 receiving 316 as depicted in Fig. 3 of Lynch) of the first planar component (304 of Lynch).
Wang in view of Lynch do not explicitly disclose that the coupling element is formed integrally with the second planar component.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the coupling element formed integrally with the second planar component, in order to reduce the use of assembly tools, since it has been held that forming in one piece a structure which has formerly .

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 9370823, in view of Valles Rangel US 20120039052 in view of Lynch US 20070081318.

Regarding claim 10, Wang discloses (a structure that would follow steps of) a method for forming a mid-frame member, the method comprising: 
(forming) a first metal sheet (20 in Fig. 3) of aluminum or alloy thereof (see Col.2 ln. 5) to create a plurality of first trapezoid-shaped grooves (grooves between adjacent 24 shown in Fig. 3) along an inner perimeter of the first metal sheet (20) in a plane of the first metal sheet (20) for forming a first planar component (20); and 
(forming) a second metal sheet (40 in Fig. 3) of magnesium or an alloy thereof (see Col. 2 ln. 31-32) to create a plurality of second trapezoid-shaped grooves (grooves between adjacent 45 shown in Fig. 3) along an outer perimeter of the second metal sheet (40) in a plane of the second metal sheet (40) for forming a second planar component (40), 
wherein the plurality of second trapezoid-shaped grooves (grooves between adjacent 45) conform to the plurality of first trapezoid-shaped grooves (grooves between adjacent 24); and 
fitting a crest between adjacent second trapezoid-shaped grooves (grooves between adjacent 45) in the second planar component (40) to cooperate with a first grooves between adjacent 24) in the first planar component (20) to form a plurality of dovetail joints between the first planar component (20) and the second planar component (40), when joined the first metal sheet (20) is perimetrically outside the second metal sheet (40 as depicted in Fig. 3).
Wang does not explicitly disclose stamping, die-cutting and a coupling element to align and tie together the first planar component to the second planar component.
However, Valles Rangel US 20120039052 discloses stamping and die-cutting as known methods (see [0112]).
It would have been further obvious to one of ordinary skill in the art, to utilize stamping and die cutting methods in order to achieve the structure of Wang.
Further, Lynch US 20070081318 discloses a coupling element (316 in Fig. 3) to align and tie together a first planar component (304 in Fig. 3) to a second planar component (306 in Fig. 3).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Wang further comprise a coupling element that align and tie together the first planar component to the second planar component, as taught by Lynch, in order to further secure the components to each other.

Regarding claim 11, Wang in view of Valles Rangel in view of Lynch discloses (the structure that would follow the steps of) the method as claimed in claim 10, further comprising inserting longitudinally the coupling element (316 of Lynch) along the plane of the first planar component (304 of Lynch) and the second planar component (306 of 

Regarding claim 12, Wang in view of Valles Rangel in view of Lynch discloses (the structure that would follow the steps of) the method as claimed in claim 10, wherein the coupling element (316 of Lynch) is a guide pin (pin 316 of Lynch see [0020]) extending longitudinally from the inner perimeter of the first metal sheet (304 of Lynch) along the plane of first metal sheet to fit into a corresponding cavity (cavity of 306 receiving 316 in Fig. 3 of Lynch) in the second metal sheet (306 of Lynch). 
 Wang in view of Valles Rangel in view of Lynch do not explicitly disclose that the stamping comprises forming the coupling element as a guide pin to extend longitudinally from the inner perimeter of the first metal sheet along the plane of first metal sheet to fit into a corresponding cavity in the second metal sheet.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the stamping of Wang further comprise forming a guide pin to extend longitudinally from the inner perimeter of the first metal sheet along the plane of first metal sheet to fit into a corresponding cavity in the second metal sheet, in order to reduce the use of assembly tools, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965).

Regarding claim 13, Wang in view of Valles Rangel in view of Wang2 discloses (the structure that would follow the steps of) the method as claimed in claim 10, wherein the coupling element (316 of Lynch) is a guide pin (pin 316 of Lynch see [0020]) extending longitudinally from the outer perimeter of the second metal sheet (306 of Lynch) along the plane of second metal sheet (306 of Lynch) to fit into a corresponding cavity (cavity of 304 receiving 316 in Fig. 3 of Lynch) in the first metal sheet (304 of Lynch).
Wang does not explicitly disclose the die-cutting comprises forming a guide pin to extend longitudinally from the outer perimeter of the second metal sheet along the plane of second metal sheet to fit into a corresponding cavity in the first metal sheet.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the die-cutting of Wang further comprise forming a guide pin to extend longitudinally from the outer perimeter of the second metal sheet along the plane of second metal sheet to fit into a corresponding cavity in the first metal sheet, in order to reduce the use of assembly tools, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-13 and 16-18 have been considered but are moot because the new ground of rejection does not rely on the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841